Case 2:20-ap-02001       Doc 25      Filed 03/23/21 Entered 03/23/21 18:39:14         Desc Main
                                    Document      Page 1 of 10




                        UNITED STATES BANKRUPTCY COURT                              3/23/21
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

  IN RE:                                         CASE NO. 2:19-bk-20450

  WILLIAM WARREN MUCKLOW,                        CHAPTER 7


                        Debtor.                  JUDGE B. MCKAY MIGNAULT
  GENA L. ELLIOT,                                ADVERSARY PROCEEDING NO.
                                                 2:20-ap-02001
                       Plaintiff,

  v.

  WILLIAM WARREN MUCKLOW,

                       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Before the Court is the Motion for Summary Judgment (the “MSJ”) [dckt. 13] filed by the

plaintiff, Gena Elliot, in her adversary proceeding against the debtor-defendant, William Mucklow,

on June 12, 2020. Mr. Mucklow filed his Memorandum in Opposition [dckt. 16] on June 22, 2020.

Ms. Elliot filed a Reply [dckt. 17] on June 29, 2020. Ms. Elliot contends that a debt of unpaid

wages owed to her by Mr. Mucklow, to which she is entitled by way of a state court judgment, is

nondischargeable under 11 U.S.C. § 523(a)(2) and 11 U.S.C. § 523(a)(6). At issue is whether the

evidence provided by both parties entitles Ms. Elliot to judgment as a matter of law under Federal

Rule of Civil Procedure 56, as applied to this adversary proceeding by Federal Rule of Bankruptcy

Procedure 7056. After reviewing all of the pertinent pleadings, briefs, and exhibits, this Court

finds that Ms. Elliot is not entitled to summary judgment.
Case 2:20-ap-02001           Doc 25      Filed 03/23/21 Entered 03/23/21 18:39:14                     Desc Main
                                        Document      Page 2 of 10



                                                        I.



A.      Factual and Procedural Background

        New Beginnings Drug Treatment Center, Inc. (“New Beginnings”) is a West Virginia

corporation that was previously engaged in the business of providing treatment for opiate

addiction. Mr. Mucklow is President of New Beginnings.

        On or around May 2017, Gena Elliot was hired by New Beginnings as an office manager.

She was compensated in the amount of $10.00 per hour. Ms. Elliot worked for New Beginnings

from May 12, 2017, through December 31, 2017, during which time she amassed a total of 335.87

work hours. Ms. Elliot alleges that her work should have yielded a gross pay of $3,358.70, but

she only received $2,487.50, leaving a deficiency of $1,500.00 [dckt. 1, p. 3, ¶ 14].1

        Ms. Elliot filed a lawsuit against both New Beginnings and Mr. Mucklow in his individual

capacity in the Circuit Court of Kanawha County on February 8, 2019.2 Her complaint asserted

violation of the West Virginia Wage Payment and Collection Act (“WPCA”), Quantum Meruit,

Breach of Contract, Promissory Estoppel and Unjust Enrichment, Piercing the Corporate Veil, and

Fraud in the Inducement [dckt. 13, Exh. A]. On April 15, 2019, default judgment was entered in

favor of Ms. Elliot in the amount of $3,000.00. The default judgment states that “Judgment shall

be entered against Defendant William Mucklow herein in the sum certain amount of $3,000 ”

[dckt. 13, Exh. B, p. 2]. 3




1
  The Court has made this calculation and finds that the actual difference is $871.37. However, in Ms. Elliot’s
pleadings in this Court and in the Kanawha County Circuit Court, she asserts that she is owed the amount of $1,500.
2
  C.A. No. 19-C-125.
3
  The WPCA states that, in calculating damages, the amount of the unpaid wages is doubled. W. Va. Code § 21-5-
4(e). This is why the “sum certain” is $3,000.00 instead of $1,500.00.

                                                        2
Case 2:20-ap-02001         Doc 25    Filed 03/23/21 Entered 03/23/21 18:39:14         Desc Main
                                    Document      Page 3 of 10



       Following entry of the Judgment Order, Ms. Elliot was issued a Writ of Execution [dckt.

13, Exh. C], upon which she sought to execute. In attempting to recover the judgment, Ms. Elliot’s

counsel issued a Subpoena Duces Tecum for Mr. Mucklow to appear for a Deposition on July 2,

2019 [dckt. 13, p. 2]. Mr. Mucklow failed to appear, so Ms. Elliot filed a Motion for Contempt

and Rule Order to Show Cause. A hearing on this matter was held before the Circuit Court of

Kanawha County on September 18, 2019. Mr. Mucklow failed to appear at this hearing, which

prompted the court to enter an Order Appointing Discovery Commissioner in Aid of Execution

[dckt. 13, Exh. D] and a Summons for Interrogatory in Aid of Execution [dckt. 13, Exh. E]. The

Special Commissioner appointed by the court’s Order was to conduct an inquiry in aid of

execution. On December 19, 2019, the Special Commissioner filed a Report [dckt. 13, Exh. F]

with the state court reflecting that Mr. Mucklow failed to appear on the designated date and time

for the hearing on the inquiry in aid of execution. Mr. Mucklow was subsequently found in

contempt, and the court ordered the Sheriff of Kanawha County to arrest and detain him so he

could be made to appear before the Special Commissioner [dckt. 13, Exh. G]. Pursuant to the

court’s Order, Mr. Mucklow was booked into the South-Central Regional Jail on December 4,

2019 [dckt. 13, Exh. H].

       On December 6, 2019, the Special Commissioner took a deposition of Mr. Mucklow in

connection with Ms. Elliot’s civil case in the Circuit Court of Kanawha County [dckt. 13, Exh. I].

In this deposition, Mr. Mucklow asserted that Ms. Elliot was compensated in full for the hours she

worked [dckt. 13, Exh. I, p. 43, lines 15-17]. He claimed that she was paid by another company

he owns, Public Benefits Company [dckt. 13, Exh. I, p. 44, lines 18-19].

       In the meantime, on October 10, 2019, William Mucklow filed for bankruptcy protection

under Chapter 7 of Title 11 of the United States Code, which stayed the collection efforts of Ms.



                                               3
Case 2:20-ap-02001       Doc 25    Filed 03/23/21 Entered 03/23/21 18:39:14            Desc Main
                                  Document      Page 4 of 10



Elliot on her judgment. Notably, in his schedules, Mr. Mucklow listed his personal indebtedness

to Ms. Elliot, although disputed, in the amount of $3,000.00. Ms. Elliot filed the above-captioned

adversary proceeding on January 10, 2020.



B.     Summary of Arguments

        In her Motion, Ms. Elliot contends that she is entitled to summary judgment because: (1)

the Full Faith and Credit Act mandates validating the Judgment in her favor; and (2) Mr.

Mucklow’s conduct meets the requirements for a determination of non-dischargeability under both

subsections 11 U.S.C. § 523(a)(2) and (6). With respect to § 523(a)(6), Ms. Elliot asserts that,

because the default judgment she obtained in state court was for violating the WVCPA, Mr.

Mucklow’s conduct goes beyond simply breaching a contract.

       In his Response, Mr. Mucklow contends that: (1) the indebtedness involved in this case –

a judgment for unpaid wages – is the type of indebtedness that is typically discharged in

bankruptcy cases; and (2) that the Full Faith and Credit Act and the doctrine of res judicata are

inapplicable because the indebtedness is not being relitigated. Mr. Mucklow argues that the

underlying adversary proceeding, here, simply deals with whether the debt is dischargeable in

Bankruptcy Court.

       In Ms. Elliot’s Reply, she argues that Mr. Mucklow incorrectly stated her position in his

Response. Ms. Elliot contends that her claim was decided in the state court proceedings on the

merits by way of a Default Judgment and the state court decision should be given preclusive effect.




                                                4
Case 2:20-ap-02001       Doc 25     Filed 03/23/21 Entered 03/23/21 18:39:14             Desc Main
                                   Document      Page 5 of 10



                                                 II.

A.     Legal Standards

                                       Summary Judgment

       Federal Rule of Civil Procedure 56, made applicable to these proceedings by Federal Rule

of Bankruptcy Procedure 7056, provides that summary judgment is proper where “the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); Fed. R. Bank. P. 7056. The burden is on the nonmoving

party to show that there is a genuine issue of material fact for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The nonmoving party must do so by offering “sufficient proof[ ]

in the form of admissible evidence” rather than relying solely on the allegations of his complaint.

Mitchell v. Data General Corp., 12 F.3d 1310, 1316 (4th Cir. 1993).

       The Court must “view the evidence in the light most favorable to the [nonmoving] party.”

Tolan v. Cotton, 572 U.S. 650, 657, 134 S. Ct. 1861, 1866, 188 L.Ed.2d 895 (2014) (internal

quotation omitted). “The court . . . cannot weigh the evidence or make credibility determinations.”

Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015). In general, if “an

issue as to a material fact cannot be resolved without observation of the demeanor of witnesses in

order to evaluate their credibility, summary judgment is not appropriate.” Fed. R. Civ. P. 56

(advisory committee's note to 1963 amendment).

                                           Res judicata

       The doctrine of res judicata, or claim preclusion, prohibits re-litigation of “further claims

by parties or their privies based on the same cause of action” if a final decision has already been

rendered. Brown v. Felsen, 442 U.S. 127, 131 (1979) (quoting Montana v. United States, 440 U.S.

147 (1979)). The Supreme Court has held, however, that res judicata is inapplicable in the



                                                 5
Case 2:20-ap-02001        Doc 25    Filed 03/23/21 Entered 03/23/21 18:39:14               Desc Main
                                   Document      Page 6 of 10



bankruptcy nondischargeability context. Felsen, 442 U.S. at 139-39 (“[A] bankruptcy court is not

confined to a review of the judgment and record in the prior state-court proceedings when

considering the dischargeability of respondent’s debt.”).

                                        Collateral Estoppel

       Collateral estoppel or “issue preclusion” prohibits relitigation of matters already

adjudicated by a valid and final order of another court. Sartin v. Macik, 535 F.3d 284, 287-88

(4th Cir. 2008). The Full Faith and Credit Act, codified in 28 U.S.C. § 1738, mandates that

federal courts give the same full faith and credit to state court judgments “as they have by law or

usage in the courts of such State . . . from which they are taken.” “A federal court must first look

to state law to determine the preclusive effect of the state court judgment. ‘If state law would not

bar relitigation of an issue or claim decided in the earlier proceeding, then the inquiry ends.’” In

re Gilson, 250 B.R. 226, 241 n.4 (Bankr. E.D. Va. 2000) (quoting In re Genesys Data

Technologies, Inc., 204 F.3d 124 (4th Cir. 2000)). This means that bankruptcy courts must apply

the standards set out by the rendering state court when determining whether issue preclusion

applies. Here, the judgment was from a West Virginia state court. The Supreme Court of

Appeals of West Virginia has applied the following test for determining whether collateral

estoppel bars an issue:

       (1) The issue previously decided is identical to the one presented in the action in
       question; (2) there is a final adjudication on the merits of the prior action; (3) the
       party against whom the doctrine is invoked was a party or in privity with a party
       to a prior action; and (4) the party against whom the doctrine is raised had a full
       and fair opportunity to litigate the issue in the prior action.


Syl. Pt. 1, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114, 117 (1991). However, “[r]elitigation of

an issue is not precluded when a new determination of the issue is warranted by differences in

the quality or extensiveness of the procedures followed in two courts.” Syl. Pt. 2, Id. The

                                                 6
Case 2:20-ap-02001        Doc 25    Filed 03/23/21 Entered 03/23/21 18:39:14              Desc Main
                                   Document      Page 7 of 10



Supreme Court of Appeals goes on to state, “Where the procedures available in the first court

may have been tailored to the prompt, inexpensive determination of small claims, a compelling

reason exists not to apply collateral estoppel.” Id. Finally, “[f]or purposes of issue preclusion,

issues and procedures are not identical or similar if the second action involves application of a

different legal standard or substantially different procedural rules, even though the factual

settings of both suits may be the same.” Syl. Pt. 3, Id.

                                         Section 523(a)(2)

       Section 523(a)(2)(A) exempts from discharge debts incurred through “false pretenses, a

false representation, or actual fraud, other than a statement respecting the debtor’s or an insider’s

financial condition.” 11 U.S.C. § 523(a)(2)(A). Under § 523(a)(2)(A), the false representations

giving rise to the debt must have been knowingly and fraudulently made, or, in other words, the

conduct in question must have involved “moral turpitude or intentional wrong.” In re Reecher,

514 B.R. 136, 158 (Bankr. D. Md. 2014) (“In the context of nondischargeability, however,

exceptions to discharge for fraud require ‘positive fraud, or fraud in fact, involving moral turpitude

or intentional wrong . . . and not implied fraud, or fraud in law, which may exist without the

imputation of bad faith or immorality.’”) (quoting Neal v. Clark, 95 U.S. 704, 709 (interpreting

the Bankruptcy Act of 1867 predecessor section to § 523(a)(4)). Not only must the fraud be

knowingly, but the opposing party must have justifiably relied on the false representation. Field

v. Mans, 516 U.S. 59, 70 (1995).

       Thus, to prevail under § 523(a)(2)(A), Ms. Elliot must show by a preponderance of the

evidence that Mr. Mucklow: (1) made a false representation; (2) knew that the representation was

false; (3) intended to deceive; (4) produced the victim’s justifiable reliance on the representation;

and (5) proximately caused damage. SG Homes Assocs., LP v. Marinucci, 718 F.3d 327, 334 (4th



                                                 7
Case 2:20-ap-02001       Doc 25     Filed 03/23/21 Entered 03/23/21 18:39:14             Desc Main
                                   Document      Page 8 of 10



Cir. 2013); Boyuka v. White (In re White), 128 Fed. Appx. 994, 998 (4th Cir. 2005) (citing Grogan,

498 U.S. at 286).

                                         Section 523(a)(6)

       Section 523(a)(6) exempts from dischargeability debts incurred by “willful and malicious

injury by the debtor to another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6).

Any movant under section 523(a)(6) must prove three elements by a preponderance of the

evidence: “(1) the debtor caused an injury; (2) the debtor’s action were willful; and (3) the

debtor’s actions were malicious.” Ocean Equity Group, Inc. v. Wooten (In re Wooten), 423 B.R.

108, 128 (Bankr. E.D. Va. 2010); In re Raeder, 409 B.R. 373, 383 (Bankr. N.D. W. Va. 2009).

A finding of nondischargeability requires more than “negligent, grossly negligent, or reckless

conduct.” Duncan v. Duncan (In re Duncan), 448 F.3d 725, 729 (4th Cir. 2006). “Section

523(a)(6)’s exception from discharge is associated with the law of intentional torts, and conduct

that is negligent or reckless remains dischargeable.” In re Raedar at 383 (citing Kawaauhau v.

Geiger, 523 U.S. 57, 60 (1998)).

       “Willful” requires deliberate or intentional acts, while “malicious” refers to acts that are

“wrongful and without just cause or excessive even in the absence of personal hatred, spite, or ill

will.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998); Nestorio v. Associates Commer. Corp. (In

re Nestorio), 250 B.R. 50, 57 (D. Md. 2000) (quoting St. Paul Fire & Marine Ins. Co. v. Vaughn,

779 F.2d 1003, 1008 (4th Cir. 1985)). A debtor's “subjective mind set is central to the inquiry as

to whether debtor acted deliberately in knowing disregard of a creditor's rights in property,” in

terms of the willfulness inquiry, and for the maliciousness requirement, a “plaintiff creditor can

even establish malice on an implied basis from a showing of debtor’s behavior, as well as a




                                                 8
Case 2:20-ap-02001       Doc 25     Filed 03/23/21 Entered 03/23/21 18:39:14              Desc Main
                                   Document      Page 9 of 10



presentation of the surrounding circumstances.” In re Davis, 262 B.R. 663, 670-71 (Bankr. E.D.

Va. 2001) (citing St. Paul Fire & Marine Ins. Co. v. Vaughn at 1010).

B.     Analysis

       Res judicata does not preclude Mr. Mucklow’s defenses to dischargeability. The Supreme

Court clarified in Felson that whether a claim is dischargeable in bankruptcy is a distinct legal

inquiry from whether a debt is owed in the first place and cannot be precluded by the res judicata

doctrine. Therefore, Ms. Elliot’s state court judgment does not prevent this Court from litigating

the dischargeability of any debt she is owed.

       It is unclear from the plaintiff’s Motion for Summary Judgment which issue(s) might be

precluded by the doctrine of collateral estoppel. Although the Motion contains a recitation of

West Virginia’s requirements for issue preclusion, it does not specify if, where, or how the doctrine

should be applied in the instant matter. This Court will have to assume, due to the vagueness of

the MSJ, that Ms. Elliot is attempting to argue that the findings by the state court are sufficient to

preclude this Court from undertaking its own inquiry regarding whether Mr. Mucklow’s actions

have met the standards for non-dischargeability under §§ 523(a)(2) and (a)(6). To reach that level,

the state court must have made findings on the merits that are specific enough to evidence either

Mr. Mucklow’s knowing and fraudulent conduct, or his willful and malicious actions. This Court

believes that a new determination is warranted because the quality and extensiveness of the Circuit

Court of Kanawha County’s default judgment order were insufficient to meet the standard for

application of collateral estoppel. Neither the underlying factual issues of this case nor damages

were actually litigated, and, while this Court does not condone defendants failing to appear in a

legal proceeding when they have been properly served, it cannot preclude the issue of

dischargeability based solely on the Kanawha County Court’s default judgment in this case.



                                                 9
Case 2:20-ap-02001       Doc 25    Filed 03/23/21 Entered 03/23/21 18:39:14             Desc Main
                                  Document     Page 10 of 10



       As for the appropriateness of summary judgment in and of itself, the information offered

thus far presents disputes of material fact that prevent judgment as a matter of law. The parties

have offered competing evidence with regard to Mr. Mucklow’s “subjective mindset.” See Davis,

262 B.R. at 670-71 (“Debtor’s subjective mindset is central to the inquiry as to whether debtor

acted deliberately in knowing disregard of a creditor’s rights in property.”). The state court

deposition taken in December 2019 leaves many questions unanswered as to Mr. Mucklow’s

intentions when he failed to pay his employees their full wages; questions that likely require the

judgment of a factfinder at trial. Thus, the Court does not have sufficient circumstantial evidence

at this time to arrive at the conclusion that Mr. Mucklow acted willfully and maliciously or that he

acted with “actual intent to cause injury.” In addition, the exhibits provided by Ms. Elliot do not

satisfy all of the elements required by this Court for a showing of nondischargeability under either

§ 523(a)(2) or § 523(a)(6).

                                                III.

A.     Conclusion

       Because genuine issues of material fact remain for the factfinder in this case, and because

collateral estoppel is not proper in this matter, summary judgment is not appropriate. Accordingly,

       IT IS ORDERED that Ms. Elliot’s Motion for Summary Judgment be, and is hereby,

DENIED WITHOUT PREJUDICE.




                                                10
